                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  EASTERN DIVISION
                                   No. 4:19-CV-25-BO

PAULAKASTERAN,                              )
                                            )
       Plaintiff,                           )
                                            )
v.                                          )                     ORDER
                                            )
THOMAS ANGIER STOKES, III, et al.,          )
                                            )
       Defendants.                          )



       This cause comes before the Court on a motion to dismiss filed by defendants Sharon

Durham Culpepper and Mark Alan Reid. [DE 15]. Defendants Culpepper and Reid have moved to

dismiss plaintiffs pro se complaint for failure to establish sufficient service of process. But

defendants Culpepper and Reid have subsequently executed waivers of service under Rule 4(d) of

the Federal Rules of Civil Procedure. [DE 17, 18]. As such, defendants' motion to dismiss for

failure to establish sufficient service of process [DE 15] is DENIED AS MOOT.

       Plaintiff has also failed to properly serve, under Rule 4(m), defendants Thomas Angier

Stokes, III and Leigh Hines Baker. [DE 8, 14]. Plaintiffs time for making proper service on

defendants Stokes and Baker has expired and plaintiff has not moved for a second extension of

time or otherwise demonstrated good cause for her failure to effect service. As such, plaintiffs

claims against defendants Stokes and Baker are DISMISSED WITHOUT PREJUDICE.


SO ORDERED, this      jk_ day of August, 2019.

                                            T RRENCE W. BOYLE
                                            CHIEF UNITED STATES DIST
